[Cite as Sulandari v. Permadi, 2016-Ohio-7818.]


STATE OF OHIO                    )                     IN THE COURT OF APPEALS
                                 )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                 )

NINIEK SULANDARI                                       C.A. No.    15CA0040-M

        Appellant

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
IGNATIUS D. PERMADI                                    COURT OF COMMON PLEAS
                                                       COUNTY OF MEDINA, OHIO
        Appellee                                       CASE No.   13 DR 0303

                                DECISION AND JOURNAL ENTRY

Dated: November 21, 2016



        SCHAFER, Judge.

        {¶1}    Appellant, Ninek Sulandari (“Appellant”), appeals the judgment of the Medina

County Court of Common Pleas, Domestic Relations Division, denying her motion to vacate the

court’s previously-issued dissolution decree. For the reasons that follow, we affirm the trial

court’s judgment.

                                                  I.

        {¶2}    The trial court issued a decree in August 2013 dissolving the marriage of

Appellant and Appellee, Ignatius Permadi (“Appellee”). The decree incorporated the parties’

separation agreement as to a variety of issues, including property division. Section 7 of the

parties’ agreement states that each party would “retain as his or her own any intangible asset

titled in his or her own name * * * free and claims of any claims of the other.” Intangible assets

was defined in the agreement as including, but not limited to, “pension and/or retirement
                                                2


accounts, credit union accounts, profit sharing accounts, mutual funds, or any other similar

equity accounts.”

       Approximately 10 months later, Appellant filed a Civ.R. 60(B) motion for relief from

judgment that presented three grounds for relief from judgment. She requested relief under

Civ.R. 60(B)(1) on the basis that her excusable neglect in failing to retain counsel led to the

issuance of the erroneous decree. Appellant also sought relief under Civ.R. 60(B)(3) on the

grounds that Appellee exercised undue influence over her in procuring the decree, that he

fraudulently misrepresented his assets to her, and that she only agreed to the decree due to

duress. She additionally sought relief under Civ.R. 60(B)(5) on the grounds that the decree

failed to address certain assets. Appellant further moved to vacate the decree as void since it

failed to address a “book of business” that Appellee has via his employment with Merrill Lynch

and which is valued at over $1.5 million.       Appellant subsequently moved to convert the

dissolution petition into a divorce proceeding and filed a supplemental motion for relief from

judgment.

       {¶3}    The trial court denied all of Appellant’s motions without holding an evidentiary

hearing. Appellant filed this timely appeal, which presents four assignments of error for this

Court’s review. Since the third and fourth assignments of error implicate similar issues, we elect

to address them together.

                                               II.

                                     Assignment of Error I

       The trial court abused its discretion in overruling [Appellant]’s Motion to
       Vacate the Decree.

       {¶4}    In her first assignment of error, Appellant argues that the trial court erred in

denying her motion to vacate the decree. She advances two alternative arguments for this
                                                 3


position. First, Appellant contends that the failure to include the Merrill Lynch book of business

rendered the decree void. Second, she asserts that even if the decree was not void, it is not a

final, appealable order, which subjects it to vacating. We disagree on both points.

                                       A. Standard of Review

       {¶5}    The first assignment of error implicates Appellant’s request that the trial court

exercise its inherent authority to vacate a void judgment. We review the denial of a motion to

vacate a void judgment for an abuse of discretion. Buckingham Doolittle Burroughs, L.L.P. v.

Izaldine, 9th Dist. Summit No. 27956, 2016-Ohio-2817, ¶ 7. An abuse of discretion implies

more than an error of judgment; it implies that the trial court’s judgment was unreasonable,

arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

                              B. The Dissolution Decree Is Not Void

       {¶6}    “In Ohio, dissolution is a creature of statute that is based upon the parties’

consent.” In re Whitman, 81 Ohio St.3d 239, 241 (1998). “An integral part of the dissolution

proceeding is the separation agreement agreed to by both spouses,” id., and which the trial court

is required to incorporate into the dissolution decree, R.C. 3105.65(B). R.C. 3105.63(A)(1)’s

commands that a separation agreement “shall provide for a division of all property[.]”

(Emphasis added.) In considering the import of these provisions, we find guidance from In re

Murphy, 10 Ohio App.3d 134 (1st Dist.1983). There, the First District noted that the provisions

of the Revised Code controlling dissolutions of marriage “are obviously mandatory” since they

extensively use the word “shall.” Id. at 137. In line with this conclusion, the court reasoned that

“it is equally mandatory that the separation agreement [as incorporated into the decree] shall

contain a ‘division of all property,’ not just property jointly belonging to husband and wife.” Id.
                                                 4


       {¶7}    While the First District concluded that the dissolution decree’s separation

agreement had to address all of the parties’ property, it declined to hold that the failure to follow

this mandate rendered the decree void. Id. at 137-138. In reaching this determination, the court

noted that viewing such incomplete decrees as void and as nullities would “render void many

other dissolutions that have not been questioned by either party.” Id. at 138, citing State ex rel.

Lesher v. Kainrad, 65 Ohio St.2d 68, 71 (1981) (“In order to avoid finding many alleged

divorces complete nullities, we hold that the failure of the appellees to comply with Civ.R. 53

renders the resulting judgment voidable, not void.”). As a result, the First District determined

that the failure to comply with R.C. 3105.63(A)(1) by omitting items of the parties’ property

renders the dissolution decree voidable and only subject to possible vacation pursuant to Civ.R.

60(B) as opposed to the trial court’s inherent authority. Murphy at 138. Other courts have since

followed Murphy’s rationale. E.g. Cochneour v. Cochneour, 4th Dist. Ross No. 13CA3420,

2014-Ohio-3128, ¶ 23; In re Perry, 12th Dist. Clermont Nos. CA98-10-086, 1999 WL 527849,

*5 (June 21, 1999).

       {¶8}    We agree with Murphy’s handling of this issue and adopt its rationale here. Even

if the dissolution decree in this matter does not explicitly address all of the parties’ property,

such a defect merely renders the decree voidable, not void. And, because “[a] trial court lacks

authority to grant relief from a voidable judgment entry outside of [the] proscribed procedures

[of Civ.R. 60(B)],” we cannot determine that the trial court abused its discretion by denying

Appellant’s motion to vacate the dissolution decree as void. Cochneour at ¶ 23.

                             C. The Decree Was Final and Appealable

       {¶9}    Having rejected Appellant’s argument that the decree was void, we turn to her

contention that the decree was not final and appealable, which renders the trial court’s ruling on
                                                 5


her Civ.R. 60(B) motion likewise not final and appealable.           In support of this assertion,

Appellant cites to our previous divorce cases in which the parties submitted evidence regarding

certain items of property but the trial court failed to divide them as part of the divorce decree.

Under such facts, we have consistently determined that entries lacking division of known

properties are not final and appealable. E.g. Bencin v. Bencin, 9th Dist. Medina Nos. 10CA0097-

M, 11CA0113-M, 2012-Ohio-4197, ¶ 8 (dismissing appeal for lack of a final, appealable order

because “[t]o be a final, appealable order, a judgment granting a divorce must resolve all issues

in dispute” and the entry did not dispose of certain property items that were raised during the

course of the divorce proceedings).

       {¶10} However, this line of case law has not been applied in the context of dissolution

proceedings, which conclude with the parties agreeing that the dissolution decree resolves all

issues between them. See Knapp v. Knapp, 24 Ohio St.3d 141, 144 (1986) (“After the petition

and accompanying separation agreement have been filed, the case proceeds to a final hearing.

Again, mutual consent is the key.”). Furthermore, this Court has only determined that a divorce

decree is not final and appealable when it fails to include property that was disclosed to the court

and litigated over at trial. Conversely, the book of business implicated in this matter was not

disclosed to the court during the initial dissolution proceedings and was therefore not in dispute.

Compare Baker v. Baker, 9th Dist. Lorain No. 09CA009603, 2009-Ohio-6906, ¶ 8 (concluding

that divorce decree was not final and appealable where the trial court was made aware of the

parties’ tractor, boat, and trailer but none of those items were distributed in the decree). In light

of these differences between the line of divorce cases and this matter, we conclude that the

dissolution decree in this case is final and appealable despite the lack of an explicit provision for

the book of business. Accordingly, because the dissolution decree was final and appealable, the
                                                  6


trial court’s subsequent denial of the motion to vacate the decree was also final and appealable.

See Bencin at ¶ 11 (stating that “a party may seek Civ.R. 60(B) relief only from a final

judgment”).

       {¶11} The result of Murphy supports this conclusion. There, the court addressed a trial

court’s vacation of a previous dissolution decree for failing to include a distribution of significant

assets. In doing so, the court explicitly said that the dissolution decree was subject to possible

vacation under Civ.R. 60(B), meaning that the court determined that the decree was final and

appealable despite the omission of certain assets that were not disclosed to the court during the

original dissolution proceedings. Murphy, 10 Ohio App.3d at 137-138. We again agree with

Murphy’s resolution of this issue and follow its guidance here. Finally, we note that even if the

decree and trial court’s ruling on the motion to vacate were not final and appealable, Appellant

would not be entitled to the vacation of the decree. When an order is not final and appealable,

this Court merely dismisses the appeal. E.g. Bencin at ¶ 13.

       {¶12} In sum, the dissolution decree in this matter was merely voidable and final and

appealable. Thus, Appellant was not entitled to the vacation of the decree under the trial court’s

inherent authority. Accordingly, we overrule Appellant’s first assignment of error.

                                       Assignment Error II

       The trial court abused its discretion in denying the Appellant’s Motion to
       Convert the Dissolution of Marriage petition into a divorce proceeding as
       required by [R.C.] 3105.65(C) when the Parties’ dissolution decree was void
       or otherwise not a final order.

       {¶13} In her second assignment of error, Appellant contends that the trial court erred by

denying her motion to convert the dissolution proceedings into divorce proceedings.               We

disagree.
                                                7


       {¶14} R.C. 3105.65(C) only allows for the conversion of dissolution proceedings into

divorce proceedings “[a]t any time before a decree of dissolution of marriage has been

granted[.]” (Emphasis added.) Here, Appellant requested the conversion of the proceedings

approximately 15 months after the trial court issued the dissolution decree. As a result, by the

plain terms of R.C. 3105.65(C), the trial court was unable to convert the proceedings since it had

already issued the dissolution decree. Compare Galley v. Galley, 2d Dist. Miami Nos. 93-CA-

31, 93-CA-32, 1994 WL 191431, *7 (May 18, 1994) (determining that motion to convert was

properly granted because the trial court first vacated the dissolution decree before ruling on the

motion to convert). Appellant attempts to avoid this result by arguing that the dissolution decree

should have been vacated as void or as a non-final and appealable order, but we rejected that

argument in our resolution of the first assignment of error. Consequently, Appellant has failed to

carry her burden of showing the existence of error in the trial court’s refusal to convert the

proceedings under R.C. 3105.65(C).

       {¶15} Accordingly, we overrule Appellant’s second assignment of error.

                                    Assignment of Error III

       The trial court abused its discretion in summarily overruling [Appellant]’s
       [Civ.R.] 60(B) Motion without conducting an oral evidentiary hearing
       thereon.

                                    Assignment of Error IV

       The trial court abused its discretion in summarily overruling [Appellant]’s
       [Civ.R.] 60(B) Motion given the uncontroverted evidence submitted.

       {¶16} In her third and fourth assignments of error, Appellant asserts that the trial court

abused its discretion by denying her Civ.R. 60(B) motion for relief from judgment without

holding an evidentiary hearing. We disagree.
                                                 8


                                 A.      Civ.R. 60(B) Standard

       {¶17} Civ.R. 60(B) pertinently provides as follows:

       On motion and upon such terms as are just, the court may relieve a party or his
       legal representative from a final judgment, order or proceeding for the following
       reasons: (1) mistake, inadvertence, surprise or excusable neglect; * * * (3) fraud
       (whether heretofore denominated intrinsic or extrinsic), misrepresentation or other
       misconduct of an adverse party; * * * or (5) any other reason justifying relief
       from the judgment. The motion shall be made within a reasonable time, and for
       reasons (1), (2), and (3) not more than one year after the judgment, order or
       proceeding was entered or taken.

To prevail on a Civ.R. 60(B) motion for relief from judgment, the movant must demonstrate (1)

a meritorious claim; (2) entitlement to relief under one of the provisions contained in Civ.R.

60(B); and (3) that the motion was timely. GTE Automatic Elec., Inc. v. ARC Industries, Inc., 47

Ohio St.2d 146 (1976), paragraph two of the syllabus. A trial court properly overrules a Civ.R.

60(B) motion if the movant fails to establish any one of the three prongs. Strack v. Pelton, 70

Ohio St.3d 172, 174 (1994). We review a trial court’s ruling pursuant to Civ.R. 60(B) for an

abuse of discretion. J.P. v. T.H., 9th Dist. Lorain No. 14CA010715, 2016-Ohio-243, ¶ 22.

       {¶18} “Further, a movant has no automatic right to a hearing on a motion for relief from

judgment.” (Internal citation and quotation omitted.) McFall v. McFall, 9th Dist. Summit No.

26418, 2013-Ohio-2320, ¶ 13. Consequently, trial courts abuse their discretion by denying

Civ.R. 60(B) motions without an evidentiary hearing “only if the motion or supportive affidavits

contain allegations of operative facts which would warrant relief under Civ.R. 60(B).”

(Emphasis sic.) (Internal citation and quotation omitted.) Id.; see also McLoughlin v.

McLoughlin, 10th Dist. Franklin No. 05AP-621, 2006-Ohio-1530, ¶ 19 (“The moving party may

also establish his or her entitlement to relief by presenting operative facts in the form of

affidavits, depositions, transcripts of evidence, written stipulations and other evidence given

under oath.”). “On the other hand, if the movant fails to allege operative facts that justify relief
                                                9


from judgment the court is not required to grant an evidentiary hearing.” Technical Servs. Co. v.

Trinitech Internatl., Inc., 9th Dist. Summit No. 21648, 2004-Ohio-965, ¶ 22. Appellant’s motion

sought relief from the dissolution decree under Civ.R. 60(B)(1), (3), and (5). We consider each

subsection in turn.

                             B. Appellant’s Civ.R. 60(B)(1) Argument

       {¶19} Appellant’s basis for relief under Civ.R. 60(B)(1) is that the dissolution decree

resulted from her failure to retain legal counsel, which was the cause of her excusable neglect.

But, it is well-settled that “[t]he neglect of an individual to seek legal assistance after being

served court papers is not excusable.”      (Internal citation and quotation omitted.) Jones v.

Bulbuck, 9th Dist. Summit No. 27613, 2015-Ohio-2134, ¶ 19; see also Dayton Power & Light v.

Holdren, 4th Dist. Highland No. 07CA21, 2008-Ohio-5121, ¶ 12 (“Several cases address the

concept of ‘excusable neglect’ as it relates to pro se litigants. The vast majority conclude that

lack of counsel and ignorance of the legal system do[] not constitute ‘excusable neglect.’”).

Consequently, we conclude that the trial court did not abuse its discretion by denying

Appellant’s request for relief from judgment under Civ.R. 60(B)(1).

                            C. Appellant’s Civ.R. 60(B)(3) Arguments

       {¶20} Appellant’s grounds for relief under Civ.R. 60(B)(3) were as follows: (1) that

Appellee misrepresented his assets as well as their value; (2) that she entered into the separation

agreement due to duress caused by Appellee; and (3) that Appellee exercised undue influence

over her. After reviewing the record, we conclude that the trial court did not abuse its discretion

by determining that Appellee failed to allege sufficient operative facts to show her entitlement to

relief from the dissolution decree.
                                                 10


       {¶21} In support of her misrepresentation argument, Appellant’s supplemental motion

stated that Appellee failed to disclose the existence of his Merrill Lynch book of business to her.

But, in her supplemental motion, Appellant admitted that she worked for Appellee during the

course of their marriage, which belies her claimed lack of knowledge regarding Appellee’s assets

flowing from his business. Indeed, according to evidence submitted by Appellee, Appellant had

access to Appellee’s business accounts throughout the term of her employment. See Williams v.

Williams, 5th Dist. Delaware No. 07 CAF 09 0047, 2008-Ohio-5076, ¶ 28-29 (affirming trial

court’s denial of Civ.R. 60(B)(3) motion where the appellee submitted evidence showing that the

appellant was fully involved in the negotiation of the separation agreement, which contradicted

the appellant’s claim that the separation agreement was unfair).           As to any other assets

purportedly undisclosed by Appellee, Appellant merely attested in her affidavit that “upon

information and belief, the assets [Appellee] received pursuant to [the dissolution decree] grossly

exceeded the assets which she was awarded.” Such an unsupported allegation is insufficient to

support Civ.R. 60(B)(3) relief for misrepresentation. See Miller v. Miller, 9th Dist. Summit No.

21770, 2004-Ohio-1989, ¶ 10 (“[A] party seeking relief from judgment cannot present mere

general allegations.”) (Internal citation and quotation omitted.). In sum, the trial court did not err

by determining that Appellant failed to allege operative facts showing that Appellee

misrepresented his assets before the dissolution was entered.

       {¶22} As to Appellant’s duress claim, we note that she had to allege operative facts to

show three elements: “first, that one side involuntarily accepted the terms of another; second,

that circumstances permitted no other alternative; and third, that the opposite party’s coercive

acts caused those circumstances.” Quebodeaux v. Quebodeaux, 102 Ohio App.3d 502, 505 (9th

Dist.1995), citing Blodgett v. Blodgett, 49 Ohio St.3d 243, 246 (1990). The trial court concluded
                                                 11


that Appellant could not establish duress because it found “[t]here is no evidence from the

dissolution hearing that [Appellant] involuntarily agreed to the terms within the [dissolution

decree].” We cannot disturb this determination on appeal as it is supported by competent,

credible evidence in the record.

       {¶23} In making this determination, the trial court relied on the transcript from the

hearing on the parties’ dissolution petition. See McNamara v. McNamara, 8th Dist. Cuyahoga

No. 102330, 2015-Ohio-2707, ¶ 29-30 (affirming denial of Civ.R. 60(B) motion after reviewing

the testimony in the underlying trial that was attacked as false in the motion). A review of the

transcript reveals that Appellant was the party who most forcefully pushed the hearing to proceed

to a final judgment of dissolution. Appellee was the only party who inquired about the language

of the separation agreement and he asked for additional time to review the terms of the

agreement during the course of the hearing. When the trial court again asked if more time was

necessary, Appellant, not Appellee, insisted that no additional time was necessary. In light of

Appellant’s representations at the dissolution hearing and her emphasis on completing the

process, we cannot conclude that the trial court erred by finding that she voluntarily agreed to the

dissolution decree’s terms. As a result, the trial court did not err in concluding that Appellant

failed to allege operative facts that she was under duress at the time of the decree’s issuance.

       {¶24} Finally, in order to support her undue influence claim, Appellant had to allege

operative facts showing (1) that she was “susceptible to influence”; (2) that Appellee had an

opportunity to influence her; (3) that Appellee actually or attempted to influence her; and (4) that

the result of Appellee’s influence shows the effect of improper influence. Abate v. Abate, 9th

Dist. Summit No. 19560, 2000 WL 327227, *5 (Mar. 29, 2000), citing DiPetro v. DiPetro, 10

Ohio App.3d 44, 46 (10th Dist.1983). The trial court found that Appellant failed to allege
                                                 12


sufficient operative facts to show that the dissolution decree resulted from improper influence.

And, after reviewing the transcript of the dissolution hearing, we cannot determine that the trial

court erred in making that finding. As stated above, Appellant represented to the trial court that

she was aware of the decree’s provisions, that she agreed to them, and that she was satisfied with

them. In light of these representations, there are no allegations of sufficient operative facts to

support Appellant’s undue influence claim. See Johnsen v. Johnsen, 9th Dist. Summit No.

17345, 1996 WL 84634, *5 (Feb. 28, 1996) (affirming denial of Civ.R. 60(B) motion that

claimed undue influence in the execution of a separation agreement where “[a]t no time did [the

appellant] indicate in any manner, to the court or anyone else, that she was dissatisfied with

either the agreement itself or [the alleged influencing party]’s conduct”).

                             D. Appellant’s Civ.R. 60(B)(5) Argument

       {¶25} Appellant’s basis for relief under Civ.R. 60(B)(5) is that the dissolution decree is

fatally defective for not including the Merrill Lynch book of business.           In assessing this

argument, we note that “Civ.R. 60(B)(5) should not be used as a substitute for the provisions of

(1), (2), or (3).” Parkhurst v. Snively, 9th Dist. Medina No. 3179-M, 2001 WL 1192745, *2

(Oct. 10, 2001). Moreover, “[r]elief under Civ.R. 60(B)(5) should only be granted for an

‘extraordinary and unusual case[.]’” Id., quoting Adomeit v. Baltimore, 39 Ohio App.2d 97, 105

(8th Dist.1974). The trial court determined that this was not an extraordinary case meriting relief

under Civ.R. 60(B)(5) because Appellant signed the dissolution decree, testified in court that she

agreed to the decree’s terms, and had knowledge of the parties’ assets. For the same reasons as

we discussed in our resolution of the previous asserted bases for relief, we cannot discern that the

trial court abused its discretion in reaching this conclusion, especially since Appellant stated that

she was satisfied with the parties’ disclosures at the dissolution hearing. See Lewis v. Lewis,
                                                13


10th Dist. Franklin No. 09AP-594, 2010-Ohio-1072, ¶ 20 (affirming denial of relief under Civ.R.

60(B)(5) for alleged failure to disclose assets where testimony indicated that the appellee gave

“complete disclosure” of the parties’ assets at the dissolution proceedings).

                            E. Trial Court’s Failure to Hold a Hearing

       {¶26} As discussed above, we have determined that Appellant failed to allege sufficient

operative facts to show that she was entitled to relief under Civ.R. 60(B)(5). Consequently,

Appellant has failed to show that she was entitled to an evidentiary hearing on her motion. See

Blair v. Boye-Doe, 157 Ohio App.3d 17, 2004-Ohio-1876, ¶ 20 (9th Dist.) (“Because we

determined, in our disposition of appellant’s first assignment of error, that appellant was not

entitled to relief from judgment, it follows that the trial court was not required to hold an

evidentiary hearing[.]”).

       {¶27} In sum, we determine that the trial court did not abuse its discretion by denying

Appellant’s motion for relief from the dissolution decree under Civ.R. 60(B)(1), (3), and (5)

without holding an evidentiary hearing. Accordingly, we overrule Appellant’s third and fourth

assignments of error.

                                                III.

       {¶28} Having overruled all four of Appellant’s assignments of error, we affirm the

judgment of the Medina County Court of Common Pleas, Domestic Relations Division.

                                                                                Judgment affirmed.




       There were reasonable grounds for this appeal.
                                                14


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JULIE A. SCHAFER
                                                     FOR THE COURT



MOORE, J.
CONCURS IN JUDGMENT ONLY.

CARR, P. J.
DISSENTING.

       {¶29} I respectfully dissent. I would reverse and remand for an evidentiary hearing on

appellant’s Civ.R. 60(B)(3) motion.


APPEARANCES:

CHRISTOPHER R. REYNOLDS, Attorney at Law, for Appellant.

JACK W. ABEL, Attorney at Law, for Appellee.